Citation Nr: 1204883	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  07-00 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1958 to May 1962 and in the Air Force Reserve until 1964.  He died on November [redacted], 2003, and the Appellant is his surviving spouse.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the RO.  

In November 2010, the Board, inter alia, remanded the case to the RO (via the Appeals Management Center (AMC), in Washington, D.C.) for further development of the claim.  The Board notes that the RO complied with all requested development actions ordered in the November 2010 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In October 2011, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained two medical opinions from the Veterans Health Administration (VHA).  The Appellant and her representative have been provided with copies of these VHA opinions, and copies have been associated with the claims file.  



FINDINGS OF FACT

1.  The Veteran died in November 2003 as the result of cardiorespiratory failure due to or as a consequence of pneumonia, due to or as a consequence of metastatic prostate cancer.  No autopsy was performed.  

2.  The Veteran was not in receipt of compensation benefits based on service connection for any disability at the time of his death.  

3.  The Appellant is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to a chronic cardiorespiratory disorder or prostate cancer since service.  

4.  The Veteran is not shown to have manifested complaints or findings of cardiorespiratory disease or prostate cancer in service or for many years thereafter.  

5.  Neither a cardiorespiratory disorder nor metastatic prostate cancer is shown to have been due to an event or incident of the Veteran's period of active service.  

6.  A service-connected disability is not shown to have caused or contributed materially in producing or accelerating the Veteran's demise.  



CONCLUSIONS OF LAW

1.  The Veteran is not shown to have a cardiorespiratory disability or prostate cancer due to disease or injury that was incurred in or aggravated by active service; nor may any be presumed to have been incurred therein.  38 U.S.C.A.§§ 1101, 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R.§§ 3.303, 3.307, 3.309, 3.312 (2011).  

2.  A service-connected disability did not cause or contribute materially or substantially in producing the Veteran's demise.  38 U.S.C.A.§§ 1101, 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R.§§ 3.303, 3.312 (2011).  
 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In a claim for dependency and indemnity compensation (DIC) benefits on the basis of the cause of the Veteran's death, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

To the extent possible, such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  

The VCAA notice requirements still may be satisfied if any errors in the timing or content of the notice are not prejudicial to the claimant.  

In this case, letters dated June 2005, November 2010, and January 2011, provided notice to the Appellant regarding what information and evidence was needed to substantiate her claim, as well as what information and evidence must be submitted by her, what information and evidence will be obtained by VA, and the need for her to advise VA of and to submit any further evidence that was relevant to the claim. 

These letters substantially complied with the VCAA notice and assistance requirements, and specifically informed the Appellant as to disability ratings and effective dates.  The claim was last adjudicated via a Supplemental Statement of the Case (SSOC) in March 2011.  

The record reflects that VA has either obtained, or made sufficient efforts to obtain, relevant records corresponding to all treatment of the Veteran during his lifetime adequately identified by the Appellant, to include written statements submitted by the Appellant and her representative, on her behalf.  

In this regard, in a letter dated in August 2006, the RO specifically requested that the Appellant request that a private physician who provided a medical opinion pertaining to the Veteran's case furnish a statement explaining the rationale behind the physician's findings.  Notably, no subsequent addendum to the initial opinion was identified or proffered.   

Further, in letters dated in November 2010, the RO requested that the Veteran either herself submit, or otherwise complete and return VA Form 21-4142, Authorization and Consent to Release of Information to the Department of Veterans Affairs, for two private medical facilities so that records could be obtained and associated with the claims file.  However, the Appellant failed to respond to these requests.  

Moreover, VA has obtained two VHA medical expert opinions to address the nature and etiology of the Veteran's cardiac disorder and prostate cancer.  

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claim.  

The Board notes that contrary to VCAA requirements, the VCAA-compliant notice in this case was provided after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

However, any timing deficiency was cured by readjudication of the claim in the March 2011 SSOC.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

As discussed, the Appellant was notified and made aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  

Thus, the Appellant was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Appellant.  See Dingess/Hartman v. Nicholson, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Legal Criteria

Dependency and indemnity compensation is available to a surviving spouse who can establish, among other things, that the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310.  

Service connection for the cause of the Veteran's death can be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312.  

Service connection may be established for the cause of a Veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a); see 38 U.S.C.A. §1310; see also 38 U.S.C.A. § 1131 (setting forth criteria for establishing service connection).  

A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.  

Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.  

Service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death, or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Id.  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 


Analysis

The Appellant asserts that the service treatment records showed that the Veteran suffered from a heart disorder and that his prostate cancer was related to the cardiac disorder noted in service.  She contends that the cancer and cardiac disorder, which she believes was present for many years, caused his death.  

Of preliminary importance, the Board notes that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307.  
 
Particular diseases, including prostate cancer, are deemed associated with herbicide exposure, under VA law, and shall be service-connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

However, the record does not demonstrate, nor does the Appellant allege, that the Veteran served in the Republic of Vietnam or otherwise was exposed to herbicides during his active duty service.  Hence, the Board need not address the statutory presumptions associated with herbicide exposure in this decision.  

The Board notes that the Veteran was not in receipt of service connection for any disability at the time of his death.  The service records indicate that his military occupational specialty was that of radar operator and air traffic controller.  

The Certificate of Death listed the immediate cause of death as cardiorespiratory failure due to or as a consequence of pneumonia, due to or as a consequence of metastatic prostate cancer.  No autopsy was performed.  

The service treatment records are negative for complaints or findings of a prostate disorder.  However, a report of medical examination, dated in August 1960, performed in conjunction with an annual physical, showed findings of a localized pulmonic systolic heart murmur that disappeared with inspiration, probably functional in nature.  

In a statement, dated in May 2005, after reviewing the Veteran's service treatment records, a private physician opined that it was as likely as not that the Veteran's metastatic prostate cancer, chronic obstructive pulmonary disease and hypertension were related to his period of military service.  No supporting rational was provided by the private physician.  

To the extent that the May 2005 medical statement did not provide a rationale or identify underlying facts to support the conclusion, this evidence is of evidentiary probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As such, the Board finds the opinion of the May 2005 to be of little probative worth for the purpose of linking the metastatic prostate cancer, chronic obstructive pulmonary disease or hypertension to any event or incident of the Veteran's active service.  

In August 2011, the Board sought to obtain VHA medical expert opinions.  In October 2011, a VHA cardiologist and urologist provided two separate responses to the Board's request and answered the questions posed therein. 

After reviewing the claims file, the VHA cardiologist summarized the evidence, including the annual physical examination in August 1960 showing a "grade 2 localized pulmonic systolic murmur which disappeared with inspiration, probably functional."  The cardiologist observed that the murmur was not noted at examinations before May 1958 or after May 1962 and added that there were no medical or surgical problems noted at the time of discharge from service.  

The cardiologist also addressed the May 2005 private physician's opinion that it was as likely as not that the prostate cancer, COPD and hypertension were related to the Veteran's military service and observed that no supporting data were found to substantiate this claim.  

The cardiologist opined that it was not likely that the Veteran had a cardiac condition during service that contributed to his death.  The cardiologist stated that the murmur detected at the single physical examination had the characteristics of an innocent flow murmur and that no evidence pointed to any underlying organic heart disease.  The cardiologist added that he was unaware of any causal relationship between cardiac disease and prostate cancer.  

After reviewing the claims file, the VHA urologist noted that the Veteran was on active duty from ages 20 to 26 and opined that it was "extraordinarily" unlikely that the Veteran had prostate cancer at this age.  The urologist cited to a recently published autopsy study, which indicated that no patients in this age group were diagnosed with prostate cancer.  

The urologist concluded that it was "far less likely than not" that the Veteran's prostate cancer had its clinical onset during service.  The urologist also provided an opinion that there was no evidence in the chart to show that any event or incident during the Veteran's period of service caused his prostate cancer.  

The VHA urologist looked to see if the Veteran was exposed to Agent Orange, which was strongly linked to the development of prostate cancer, but observed that there was no mention of this in the Veteran's chart.  For this reason, the urologist concluded that it was not likely that an event or incident during the Veteran's period of service caused his prostate cancer.  

The Board acknowledged that, in a January 2012 written brief, the Appellant's representative generally characterized the October 2011 VHA medical expert opinions generally as being "speculative."  However, in turn, the representative failed to substantively address the content of either of the October 2011 opinions.  

Hence, the Board finds the October 2011 VHA opinions provided by the cardiologist and urologist to constitute very probative and sound medical evidence as to the questions presented in this appeal, as they are based on a thorough review of the medical history and findings of record and are supported by sound, well-explained rationale based on such findings.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). 

The Board further acknowledges the Appellant's lay statement that the Veteran's prostate cancer and cardiac disorder were related to his service.  Lay statements, under certain circumstances, may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

However, the Board points out that lay statements are not competent to provide evidence as to more complex medical questions and, specifically, an opinion as to etiology of a medical condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

The Board must assess the credibility and probative weight of competent lay statements.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  In this case, as a lay person, the Appellant does not have the medical training or education to render an opinion as to the complex question of the etiology of the Veteran's cardiac disorder or metastatic prostate cancer or to say that the Veteran's death was caused by conditions related to his period of military service.  

Although the Board has the utmost sympathy for the great loss that the Appellant has undergone since the death of the Veteran, and recognizes the Veteran's service to his country, the Board must apply the law as it exists, and is bound by the laws codified in Title 38 of the United States Code and Code of Federal Regulations, which govern veterans' benefits administered by the Secretary of VA.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995).  

There is no sufficiently probative evidence of a nexus between the any post-service cardiac disorder and/or metastatic prostate cancer and any event or incident of service or credible lay assertions sufficient to establish a continuity of symptomatology since service.  

Overall, the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  

That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Appellant's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals   

Department of Veterans Affairs


